      Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 1 of 7 PAGEID #: 158




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    JOHN AND JANE DOE NO. 1, et al.,            :      Case No. 1:19-cv-785
                                                :
           Plaintiffs,                          :      Judge Timothy S. Black
                                                :
    vs.                                         :
                                                :
    SPRINGBORO COMMUNITY CITY                   :
    SCHOOL DISTRICT BOARD OF                    :
    EDUCATION, et al.,                          :
                                                :
           Defendants.                          :

            ORDER GRANTING IN PART AND DENYING IN PART THE
          MOVING DEFENDANTS’ PARTIAL MOTION TO DISMISS (Doc. 18)

          This case is before the Court on the Moving Defendants’ motion to partially

dismiss Plaintiffs’ Second Amended Complaint (the “Partial Motion to Dismiss”).1 (Doc.

18). Also before the Court are the parties’ responsive memoranda. (Docs. 21, 22).

                                     I. BACKGROUND

          For purposes of the Partial Motion to Dismiss, the Court must: (1) view the

Second Amended Complaint in the light most favorable to Plaintiffs; and (2) take all

well-pleaded factual allegations in the Second Amended Complaint as true. (Doc. 16);

Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009).

          Plaintiffs, the parents/guardians of 31 different Clearcreek Elementary students,

have filed suit against Defendants John Hopkins, Carrie Corder, Daniel Schroer, and



1
 The “Moving Defendants” refers to Defendants Daniel Schroer, Carrie Corder, and Springboro
Community City School District Board of Education, collectively. (See generally Doc. 18).
    Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 2 of 7 PAGEID #: 159




Springboro Community City School District Board of Education (“Springboro” or the

“Springboro Board of Education”). (Doc. 16 at ¶¶ 1–5).

       Mr. Hopkins was a physical education teacher at Clearcreek Elementary during the

2018–2019 school year. (Id. at ¶ 7). Ms. Corder was the principal of Clearcreek

Elementary during the 2018–2019 school year. (Id. at ¶ 4). Mr. Schroer was the

superintendent of Springboro during the 2018–2019 school year. (Id. at ¶ 3). The

Springboro Board of Education is the body politic of the school district in which

Clearcreek Elementary resides. (Id. at ¶ 2).

       Plaintiffs allege that during the 2018–2019 school year, Mr. Hopkins sexually

abused numerous first-grade students in the Clearcreek Elementary gymnasium.2 (Id. at

¶¶ 1, 9–14). And Plaintiffs allege that, despite actual/constructive knowledge of Mr.

Hopkins’s conduct, the remaining Defendants did not take appropriate steps to stop him.

(Id. at ¶¶ 9, 25–55).

       Plaintiffs’ Second Amended Complaint asserts six Counts against Defendants:

(I) a Title IX claim against Springboro, Mr. Schroer, Ms. Corder, and Mr. Hopkins in

their official capacities; (II) a § 1983 claim against Springboro, Mr. Schroer, Ms. Corder,

and Mr. Hopkins in their official and individual capacities; (III) a “reckless supervision/

failure to monitor, discover, and report” claim against Ms. Corder; (IV) an assault and

battery claim against Mr. Hopkins; (V) an intentional infliction of emotional distress



2
  In all, Plaintiffs allege that Mr. Hopkins subjected 88 different first-grade students to
inappropriate sexual contact. (Doc. 16 at ¶ 14). Plaintiffs seek to represent all such first-grade
students by way of a Rule 23 class action. (Id. at ¶¶ 18–24); Fed. R. Civ. P. 23(a)–(b).

                                                 2
   Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 3 of 7 PAGEID #: 160




claim against Mr. Hopkins; and (VI) an injunctive relief claim against Springboro. (Id. at

¶¶ 25–69).

       As to relief, Plaintiff seek, inter alia, an award of compensatory damages, an

award of punitive damages, and various injunctive remedies. (Id. at 17). Plaintiffs do not

specify against which Defendants they seek punitive damages. (Id.)

       On July 10, 2020, the Moving Defendants filed the Partial Motion to Dismiss now

before the Court. (Doc. 18). This Order follows.

                               II. STANDARD OF REVIEW

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) operates to test the

sufficiency of the complaint and permits dismissal of a complaint for “failure to state a

claim upon which relief can be granted.” To show grounds for relief, Fed. R. Civ. P. 8(a)

requires that the complaint contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.”

       While Fed. R. Civ. P. 8 “does not require ‘detailed factual allegations,’ . . . it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). Pleadings offering mere “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550

U.S. at 555). In fact, in determining a motion to dismiss, “courts ‘are not bound to accept

as true a legal conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). Further, “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Id.


                                               3
   Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 4 of 7 PAGEID #: 161




       Accordingly, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A claim is plausible

where a “plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Plausibility “is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’—‘that the pleader is entitled to relief,’” and the case shall be

dismissed. Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                       III. ANALYSIS

       In the Partial Motion to Dismiss, the Moving Defendants raise two arguments in

support of partial dismissal. (Doc. 18). The Court addresses each argument infra.

       A. Official capacity claims

       First, the Moving Defendants argue that “Plaintiffs’ § 1983 and Title IX claims

against Mr. Schroer and Ms. Corder in their official capacities should be dismissed

because they are redundant and duplicative of Plaintiffs’ [§ 1983 and Title IX claims]

claims against Springboro.” (Id. at 5). On review, the Moving Defendants’ argument is

unavailing.

       The Moving Defendants are correct in noting that, when a complaint asserts both a

claim against a public employee in his official capacity and a claim against the public

entity that employs him, the official capacity claim is, in a technical sense of the term,


                                                4
   Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 5 of 7 PAGEID #: 162




“redundant.” See Castleberry v. Cuyahoga Cty., No. 1:20-CV-218, 2020 WL 3261097,

at *2 (N.D. Ohio June 16, 2020); Kunkle v. Strickland, No. 1:09-CV-1760, 2009 WL

10714757, at *5 (N.D. Ohio Dec. 10, 2009). This is because a claim against a public

employee “in his official capacity is the equivalent of a [claim] against the [public]

entity” that employs him. Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (citing

Will v. Michigan Dept. of State Police, 491 U.S. 58, 68 (1989)); accord Kentucky v.

Graham, 473 U.S. 159, 166 (1985) (confirming that “an official-capacity suit is, in all

respects other than name, to be treated as a suit against the entity”).

       However, the Sixth Circuit has never required the courts in this Circuit to dismiss

official capacity claims on the basis of redundancy. See Baker v. Cty. of Macomb, No.

2:13-CV-13279, 2015 WL 5679838, at *9 (E.D. Mich. Sept. 28, 2015). And numerous

courts in this district have found redundancy—alone—to be an insufficient cause for

dismissal. See, e.g., McConnell v. Butler Cty., Ohio, No. 1:13-CV-210, 2014 WL

4794401, at *1–2 (S.D. Ohio Sept. 25, 2014) (refusing to dismiss official capacity claims

on the basis of redundancy alone); Range v. Douglas, 878 F. Supp. 2d 869, 876 (S.D.

Ohio 2012) (same); Porter v. City of Columbus, No. 2:06-CV-1055, 2008 WL 202891, at

*6 (S.D. Ohio Jan. 22, 2008) (same); accord Capresecco v. Jenkintown Borough, 261 F.

Supp. 2d 319, 322 (E.D. Pa. 2003) (finding that redundancy alone “is not a persuasive

basis for [the] dismissal” of official capacity claims).

       After all, as “master of the complaint, the plaintiff may decide what claims to

bring and how to [allege] them.” Energy Conversion Devices Liquidation Tr. v. Trina

Solar Ltd., 833 F.3d 680, 688 (6th Cir. 2016); Williams v. E. I. du Pont de Nemours &


                                              5
    Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 6 of 7 PAGEID #: 163




Co., Inc., No. 2:15-CV-2111, 2016 WL 7192173, at *2 (W.D. Tenn. Dec. 12, 2016). And

the simple fact that some of the plaintiff’s claims are redundant does not mean that their

dismissal is required under Rule 12(b)(6). See Fed. R. Civ. P. 12(b)(6). As one court in

this Circuit has succinctly explained: “[M]otions to dismiss pursuant to Rule 12(b)(6) test

the validity of the complaint. [And a] claim that is redundant is not necessarily invalid.”

Doe v. Corr. Corp. of Am., No. 3:15-CV-68, 2015 WL 4067765, at *3 (M.D. Tenn. July

2, 2015) (quoting Conner v. Borough of Eddystone, Penn., No. 2:14-CV-6934, 2015 WL

1021363, at *2 (E.D. Pa. Mar. 6, 2015)).

       Here, Plaintiffs have asserted § 1983 and Title IX claims against both: (1) Mr.

Schroer and Ms. Corder in their official capacities; and (2) Springboro—Mr. Schroer’s

and Ms. Corder’s public employer. (Doc. 16 at ¶¶ 25–47). From a technical standpoint,

it is somewhat redundant for Plaintiffs to have asserted official capacity claims against

Mr. Schroer and Ms. Corder in addition to direct capacity claims against the Springboro

Board of Education. However, the Moving Defendants have not challenged the merits of

Plaintiffs’ official capacity claims in their Partial Motion to Dismiss. (See Doc. 18).

And, at this preliminary juncture, the Court declines to hold that redundancy—alone—is

a sufficient basis for their dismissal.3 Accordingly, the Court will deny the Moving


3
  The Moving Defendants correctly point out that some Ohio district courts have reached the
opposite conclusion. (Doc. 22 at 2–3). But even those courts note that the dismissal of official
capacity claims on the basis of redundancy alone is by no means required. Castleberry, 2020
WL 3261097, at *2 (confirming that dismissal is not required); Kunkle, 2009 WL 10714757, at
*5 (same). The Court would also note that at least one unpublished Sixth Circuit decision has
suggested (in dicta) that the early dismissal of official capacity claims on the basis of redundancy
is not preferred. See Baar v. Jefferson Cty. Bd. of Educ., 476 F. App’x 621, 635–36 (6th Cir.
2012); see also Troutman v. Louisville Metro Dep’t of Corr., No. 3:16-CV-742, 2018 WL
6413201, at *3 (W.D. Ky. Dec. 6, 2018) (analyzing Baar).

                                                 6
    Case: 1:19-cv-00785-TSB Doc #: 23 Filed: 04/15/21 Page: 7 of 7 PAGEID #: 164




Defendants’ Partial Motion to Dismiss insofar as it seeks the dismissal of Plaintiffs’

official capacity claims against Mr. Schroer and Ms. Corder.

       B. Punitive damages request

       Next, the Moving Defendants argue that the Court should dismiss Plaintiffs’

request for punitive damages, insofar as it seeks punitive damages from, either:

(1) Springboro; (2) Mr. Schroer in his official capacity; or (3) Ms. Corder in her official

capacity. (See id. at 5–6).

       In their responsive memoranda, Plaintiffs concede that that they are not entitled to

seek punitive damages against any of these entities. (See Doc. 21 at 3). Absent any

opposition, the Court concludes that it is appropriate to grant the Moving Defendants’

Partial Motion to Dismiss insofar as it relates to punitive damages.

                                     IV. CONCLUSION

       Based upon the foregoing, the Partial Motion to Dismiss (Doc. 18) is GRANTED

in part and DENIED in part as follows:

           1. Plaintiffs’ request for punitive damages is DISMISSED, insofar as it seeks
              punitive damages from, either: (1) Springboro; (2) Mr. Schroer in his
              official capacity; or (3) Ms. Corder in her official capacity;4 however,

           2. The Motion to Dismiss is DENIED in all other respects.

       IT IS SO ORDERED.

Date: 4/15/2021
                                                                 Timothy S. Black
                                                                 United States District Judge


4
 To be clear, this Order does not prohibit Plaintiffs from seeking punitive damages against either
Mr. Schroer or Ms. Corder in their individual capacities—if/as appropriate under the law.

                                                7
